GrROSSOUP, Circuit Judge,
delivered the opinion of the court, as follows:
The facts of this ease are substantially identical with those of Central Trust Co. of New York v. Peoria, D. & E. Ry. Co., 104 Fed. 418, in the matter of the intervening petition of Emerson Chamber-lin, just decided, except in that case the proposing intervener was a stockholder, while in this case he is a holder of a second mortgage bond.
It appears that Baldwin, the appellant, has, at all times, been personally active in the litigation leading to the decrees; and has had personal knowledge of what was in progress. As a second mortgage bondholder, he had the alternative right, either to participate equally with others in the final plan of reorganization, or, standing out, to see to it that the road was sold for its full value. He does not show in his petition that he has been excluded from any opportunities afforded to other second mortgage bondholders in the reorganization plan: nor does he satisfactorily show that, had the conspiracy complained of never existed, the road would have remained unsold, or would have sold for a greater sum than was realized. Under these circumstances, the court rightly refused leave to file the intervening petition.
The decree will be affirmed.